DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Petition under 37 CFR 1.78(e)
The 31 JAN 2022 petition is DISMISSED without prejudice. See 17 MAY 2022 petition decision.
AFFIDAVIT under 37 CFR §1.131
The affidavits under 37 CFR 1.131 filed 12 and 14 JUN 2022 are insufficient for antedating, i.e., swearing behind, prior art reference Or-Bach et al. (US 20110084314; below, “Or-Bach” – EXPIRED, i.e., has entered the public domain). Accordingly, the rejections of claims 21-40, based upon Or-Bach as set forth in the 14 FEB 2022 non-final rejection Office action, are not overcome. To be clear, the affidavit is insufficient to show conception before Or-Bach’s critical date of 12 OCT 2009.
The affidavits state that the instant application and prior art reference Or-Bach include some of the same inventors. See number 5 of affidavits. Applicants are reminded that “by another” means any difference in inventive entity. Specifically, the inventive entity of the instant application (Zvi Or-Bach, Brian Cronquist, and Deepak C. Sekar) is a subset of prior art reference Or-Bach’s inventive entity (Zvi Or-Bach, Brian Cronquist, Israel Beinglass, J. L. de Jong, Deepak C. Sekar, and Zeev Wurman). Therefore, prior art reference Or-Bach is “by another”. 
Applicants are further reminded that mere conclusory arguments will not overcome the rejections based upon Or-Bach. See number 9 of affidavits. Applicants have not submitted sufficient evidence of conception and/or diligence. Applicants are further reminded that as a general rule, evidence must show either conception of, or actual reduction to practice of the claimed invention. Practitioner should clearly articulate which of conception or actual reduction to practice the submitted evidence supports. Moreover, practitioner should indicate how provided evidence corresponds to either conception or actual reduction to practice of the claimed invention.
Applicants are still further reminded that actual reduction to practice requires proof of a physical embodiment or performance of a process that includes all limitations of the claims. Cf. UMC Elecs. Co. v. U.S., 816 F.2d 647, 652 (Fed. Cir. 1987). Conception is “the formation, in the mind of the inventor of a definite and permanent idea of the complete and operative invention, as it is to be thereafter to be applied in practice.” Coleman v. Dines, 754 F.2d 353, 359 (Fed. Cir. 1985). The Board of Patent Appeals and Interferences (BPAI) explains that simply providing drawings and/or photographs that include the claimed features is not enough. Applicants must also provide a mapping between information in the exhibits and claim limitations. In other words, Applicants’ Rule 131 Affidavit should tie the supporting documents to the clams, i.e., there must be a correspondence between the claims and the relied-upon documents. Applicants should clearly articulate which facts are being relied on for reduction, conception, and/or diligence.
Drawings 
14 JUN 2022 amendments to drawings are NOT entered. Based on 14 JUN 2022 Applicant Arguments/Remarks Made in an Amendment, the Office construes the claimed levels as being separated by oxide-to-oxide bonds. Applicants’ 17 NOV 2020 election without traverse of Species I, embodiment shown in Figs. 2A-2K, has been acknowledged. See Page 2 of 25 NOV 2020 non-final rejection Office action.
Specification
14 JUN 2022 amendments to paragraph [00044] are NOT entered because amended paragraph [00044] includes new matter. Applicants’ 17 NOV 2020 election without traverse of Species I, embodiment shown in Figs. 2A-2K, has been acknowledged. See Page 2 of 25 NOV 2020 non-final rejection Office action.
Claim Objections
Claims 25 and 31 are objected to because of the following informalities:
Typographical errors exist in the following claim language:
claims 25 and 31, replace “at least one … comprise a single-crystal channel” with “at least one … comprises a single-crystal channel”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
14 JUN 2022 claim amendments and Applicant Arguments/Remarks Made in an Amendment overcome the rejections noted in the previous Office action. 
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of pre-AIA  35 U.S.C. 102 and 103.
Claim 21-40 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110084314; below, “Or-Bach” – previously cited) as evidenced in or in view of Herner et al. (US 20080311710; below, “Herner” – previously cited). MPEP § 2143(A)-(G).
RE 21, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    1054
    772
    media_image1.png
    Greyscale

a first level (e.g., transfer layer 809 or 809A) comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0258], [0435], [0756]); and
a second level (e.g., transfer layer 809 or 809B, claim 15) comprising a second metal layer (e.g., Abstract, [0225], [0756]) and memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) arranged in an array (e.g., [0432], [0447], [0450]), wherein each of said memory cells comprises a second transistor (e.g., Abstract, claims 1, 2, 5-7, 10, 11, 15, 17-19, 23, 24), wherein said first level is bonded to said second level, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0266], [0286], [0344], [0958]), and wherein at least one of said memory cells is a Dynamic Random Access Memory (“DRAM”) type of memory cell (e.g., [0392]-[0395], [0403]-[0421]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c and related text, e.g., Abstract, paragraphs [0001]-[0059], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 22, Or-Bach discloses the device of claim 21, wherein said logic circuits operably control at least one of said memory cells (e.g., [0263], [0995], Fig. 18).
RE 23, Or-Bach discloses the device of claim 21, further comprising a third level (e.g., [0263], [0425]-[0429]) disposed on top of said second level, and wherein said third level comprises a plurality of third transistors (e.g., [0262]).
RE 24, Or-Bach discloses the device of claim 21, further comprising a third level (e.g., [0263]) disposed on top of said second level, and wherein said third level comprises a plurality of second memory cells (e.g., [0425]-[0429]).
RE 25, Or-Bach discloses the device of claim 21, wherein at least one of said second transistors comprise [sic: comprises] a single-crystal channel (e.g., Abstract, [0256], [0269], [0290], [0297]).
RE 26, Or-Bach discloses the device of claim 21, further comprising:
a third level (e.g., [0263]) disposed on top of said second level, wherein said third level comprises a plurality of second memory cells (e.g., [0425]-[0429]), and wherein said third level is bonded to said second level (e.g., [0425]-[0429], FIGS. 100A to 100L).
RE 27, Or-Bach discloses the device of claim 21, wherein said logic circuits comprise memory control circuits (e.g., [0526], et seq.).
RE 28, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level (e.g., transfer layer 809 or 809A) comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0435], [0756]) having a first metal layer thickness; and
a second level (e.g., transfer layer 809 or 809B, claim 15) comprising a second metal layer (e.g., Abstract, [0225], [0756]) having a second metal layer thickness and memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) arranged in an array (e.g., [0432], [0447], [0450]), wherein each of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) comprises a second transistor (e.g., Abstract, claims 1, 2, 5-7, 10, 11, 15, 17-19, 23, 24), wherein said first level is bonded to said second level, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0266], [0286], [0344], [0958]), wherein at least one of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727], et seq.) is a Dynamic Random Access Memory (“DRAM”) type of memory cell (e.g., [0444]-[0462]), and wherein said first level controls data being written into said DRAM (e.g., [0404], [0433]-[0436]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c and related text, e.g., Abstract, paragraphs [0001]-[0059], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 29, Or-Bach discloses the device of claim 28, further comprising a third level (e.g., [0263], [0425]-[0429]) disposed on top of said second level; and
wherein said third level comprises a plurality of third transistors (e.g., [0262]). 
RE 30, Or-Bach discloses the device of claim 28, further comprising a third level (e.g., [0263]) disposed on top of said second level; and
wherein said third level comprises a plurality of second memory cells (e.g., [0425]-[0429]).
RE 31, Or-Bach discloses the device of claim 28, wherein at least one of said second transistors comprise [sic: comprises] a single-crystal channel (e.g., Abstract, [0256], [0269], [0290], [0297]).
RE 32, Or-Bach discloses the device of claim 28, further comprising a third level (e.g., [0263]) disposed on top of said second level; and
wherein said third level comprises a plurality of third single-crystal transistors (e.g., [0256], [0269], [0290], [0297], [0303], [0313]).
RE 33, (improper underlining, cf. 37 CFR § 1.121 and 31 JAN 2022 claim 33) Or-Bach discloses the device of claim 28, further comprising:
a third metal layer, having a third metal layer thickness, disposed between said first metal layer and said second metal layer, wherein said third metal thickness is at least 50% greater than either said first metal thickness or said second metal thickness (e.g., [0756], [0757]). 
RE 34, Or-Bach discloses the device of claim 28, further comprising:
a third transistor (e.g., [0433], [0436], [0438]) and a fourth transistor (e.g., Abstract, [0262], [0280]), wherein said second level comprises said third transistor and said fourth transistor, wherein said fourth transistor overlays said third transistor, and wherein said third transistor is self-aligned (e.g., [0300], [0616], [1015]) to said fourth transistor, being processed following a same lithography step (e.g., [0428]).
RE 35, Or-Bach, in FIGS. 100A to 100L and related text, e.g., Abstract, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level (e.g., transfer layer 809 or 809A) comprising logic circuits, said logic circuits comprise a plurality of first transistors (e.g., Abstract, [0256], [0290], et seq.) and a first metal layer (e.g., Abstract, [0225], [0255], [0435], [0756]);
a second level (e.g., transfer layer 809 or 809B, claim 15) comprising a second metal layer (e.g., Abstract, [0225], [0756]) and first memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727]) arranged in an array (e.g., [0432], [0447], [0450]), and wherein each of said memory cells (e.g., [0391], [0446]-[0451], [0724]-[0727]) comprise a second transistor (e.g., Abstract, claims 1, 2, 5-7, 10, 11, 15, 17-19, 23, 24), wherein said first level is bonded to said second level, wherein said bonded comprises oxide-to-oxide bonds (e.g., [0266], [0286], [0344], [0958]), and a third level (e.g., [0263], [0425]-[0429]) comprising second memory cells arranged in an array (e.g., [0425]-[0429]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, paragraphs [0001] to [1017], figures, claims, 12/577,532, 12/706,520, 12/792,673, 12/797493, 12/847,911, 12/849,272, 12/859,665, the contents of which are incorporated by reference, and/or Herner, in Figs. 3a to 6c and related text, e.g., Abstract, paragraphs [0001]-[0059], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Herner. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Furthermore, the modification may result in a device with improved performance due to increased carrier mobility and carrier density (cf. Herner [0016]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 36, Or-Bach discloses the device of claim 35, further comprising a third level (e.g., [0263], [0425]-[0429]) disposed on top of said second level, and wherein said third level comprises a plurality of third transistors (e.g., [0262]).
RE 37 (CURRENTLY AMENDED – improper underlining, cf. 37 CFR § 1.121 and 31 JAN 2022 claim 37) Or-Bach discloses the device of claim 35, further comprising a third level (e.g., [0263], [0425]-[0429]) disposed on top of said second level; and
wherein said third level comprises a plurality of second memory cells (e.g., [0425]-[0429]).
RE 38, Or-Bach discloses the device of claim 35, wherein said first level comprises memory periphery circuits (e.g., [0423], [0429], [0561]).
RE 39, Or-Bach discloses the device of claim 35, wherein said logic circuits comprise memory control circuits (e.g., [0526]).
RE 40, Or-Bach discloses the device of claim 35, further comprising:
a third transistor (e.g., [0433], [0436], [0438]) and a fourth transistor (e.g., Abstract, [0262], [0280]), wherein said second level comprises said third transistor and said fourth transistor, wherein said fourth transistor overlays said third transistor, and wherein said third transistor is self-aligned (e.g., [0300], [0616], [1015]) to said fourth transistor, being processed following a same lithography step (e.g., [0428]).
Claims 21-40 are rejected.
Remarks
The 14 JUN 2022 amendments to claims 21-26, 28-33, and 35-38 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 14 JUN 2022 rebuttal arguments (REM pages 16-31) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the rejections supra. Accordingly, the rejections of claims 21-40 are maintained.
Regarding the 35 U.S.C. § 102 rejections, applicants assert that prior art reference Or-Bach does not qualify as prior art against the claimed invention because: 1. effective filing date of the claimed invention, 13 OCT 2010, predates Or-Bach’s publication date of 5/16/2011 [sic, 14 APR 2011]; 2. the pre-AIA  one year rule disqualifies Or-Bach as prior art and thus, Or-Bach should be removed; 3. claim-by-claim analysis of the instant application shows that all claims are supported by priority applications dated prior to Or-Bach’s publication date of MAY 26, 2011 [sic, 14 APR 2011]; and 4. 102(e) rejections are invalid because prior art reference Or-Bach and the instant application have common inventors and common assignee. Hence, Or-Bach is not of another (REM pages 21-30). See Affidavits under 37 CFR §1.131 explaining why prior art reference Or-Bach is “by another”. The Office finds applicants’ 1-4 to be unpersuasive.
Regarding 1-4, the instant application, 16986577, is a continuation in part of 16043133 (now abandoned), which is a continuation in part of 15904347, which is a continuation in part of 15488514, which is a continuation in part of 14975830, which is a continuation in part of 13623756, which is a continuation of 13635436, which is a continuation in part of 12847911, filed 07/30/2010. The Office understands the effective filing date to be subsequent to 14 APR 2011.
16986577 is NOT an application for a patent for an invention which is also disclosed in prior application 12847911. The disclosure of the invention in the parent application, i.e., 12847911, and in the later-filed application, i.e., 16916103, must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). In continuation-in-part (CIP) applications, the priority date is determined on a claim-by-claim basis, i.e., not an application-by-application basis. See MPEP § 2139.01.
To be clear, 12847911 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the pre-grant publication of 12847911, US 20100291749, lacks the following claim terms (partial list, i.e., not exhaustive): “first level”, “second level”, “third transistors”, “second metal layer”, “memory control circuits”, etc. See 37 CFR 1.75(d)(1), MPEP § 608.01(o). Hence applicants’ 1-4 are not persuasive.
Regarding the 35 U.S.C. § 103 rejections, applicants assert that: a. prior art reference Or-Bach is not a proper reference against the instant application; and b. prior art reference Herner does not remedy the deficiency of missing/improper Or-Bach. REM page 31. Applicants’ a and b are not persuasive.
Concerning a and b, applicants are reminded that the test for obviousness is what the combined teachings of Or-Bach and Herner would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, Or-Bach’s disclosure provides several embodiments of the claimed invention. It is contemplated that any features from any of Or-Bach’s embodiments can be combined with any features from any other embodiment. In this fashion, hybrid configurations of Or-Bach’s disclosed embodiments are well within the scope of Or-Bach’s invention.
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive and claims 21-40 are rejected.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815